


Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN
DAVID E. MANGUM
AND GLOBAL PAYMENTS INC.


Whereas, Global Payments Inc. (“Global”) and David E. Mangum (“Executive”) are
parties to an Employment Agreement dated March 1, 2010 (the “Agreement”); and


Whereas, the parties now desire to further amend certain of the terms of the
Agreement;


Now, Therefore, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the receipt, adequacy and sufficiency
of which are hereby acknowledged, the parties hereto acknowledge that the
Agreement is hereby amended as follows:


1.    Section 2 of the Agreement is hereby deleted and replaced with the
following:


“Executive is hereby employed as the President and Chief Operating Officer of
the Company as of June 30, 2014. In such capacity, Executive shall have the
duties, responsibilities and authority commensurate with such position as shall
be assigned to him by the Chief Executive Officer of the Company (the “Chief
Executive Officer”), which shall be consistent with the duties,
responsibilities, and authority of persons holding such positions in a publicly
traded company engaged in similar lines of business. Executive shall report
directly and exclusively to the Chief Executive Officer.”


2.    Section 5(a) of the Agreement is hereby deleted and replaced with the
following:


“(a) Base Salary. During the Employment Period, the Company will pay to
Executive a base salary in the amount of U.S. $575,000 per year (“Base
Salary”) less normal withholdings, payable in equal bi-weekly or other
installments as provided under the Company’s standard payroll practices in
effect for senior executives from time to time. Executive’s Base Salary will be
reviewed at least annually and, subject to approval of the Committee, the
Company may increase Executive’s Base Salary from time to time. The periodic
review of Executive’s salary by the Committee will consider, among other things,
Executive’s own performance and the Company’s performance.


3.    Section 5(b)(i) of the Agreement is hereby deleted and replaced with the
following:
     “(i) Annual Bonus. Executive will have an annual bonus opportunity for each
fiscal year of the Company based on the achievement of financial and performance
objectives set by the Committee (“Bonus Opportunity”). The annual Bonus
Opportunity and specific performance and financial objectives will be set forth
in Executive’s individual performance and incentive plan for each fiscal year.
Executive’s annual Bonus Opportunity at target levels for any year shall not be
less than 100% of his then current Base Salary for such year. Executive must be
an active employee on the date the annual bonuses are paid on a Company wide
basis in order to be eligible to receive any bonus payment (except as otherwise
expressly provided in § 8) unless Executive’s employment terminates following a
failure to extend his Employment Period in accordance with § 3, his employment
terminates at or after the end of the applicable fiscal year and he satisfies
all or substantially all of the performance requirements for a bonus for such
fiscal year, in which event he shall be eligible for a bonus as determined by
the Committee, and such bonus, if any, shall be paid no later than 2 1/2 months
after the end of such fiscal year.”
3.    The reference in Clause 7(c)(i) of the Agreement to “Chief Financial
Officer” shall be changed to “President and Chief Operating Officer.”


4.    All references in the Agreement to “Executive Vice President and Chief
Financial Officer” shall be changed to “President and Chief Operating Officer.”


Except as modified hereby, the terms and conditions of the Agreement shall
remain in full force and effect; provided, however, that if any term or
condition of the Agreement conflicts with or is inconsistent with any term or
condition of this Amendment, such terms and conditions hereof shall prevail and
be controlling.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers duly authorized as of the 29th day of August, 2014.








--------------------------------------------------------------------------------




 
EXECUTIVE:
 
GLOBAL PAYMENTS INC.
 
 
 
 
 
/s/ David E. Mangum
 
By: /s/ David L. Green
 
David E. Mangum
 
Name: David L. Green
 
Date: August 29, 2014
 
Title: Executive Vice President and General Counsel
 
 
 
Date: August 29, 2014







